Citation Nr: 1024122	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-34 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1955 to July 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) and Board remand.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's hearing loss is manifested by no more than 
Level XI hearing acuity in the right ear, and Level III 
hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Upon receipt of a substantially complete application for 
benefits, VA must notify the Veteran of what information or 
evidence is needed in order to substantiate the claim, and it 
must assist the Veteran by making reasonable efforts to 
obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Prior to a March 2010 readjudication of the Veteran's claim, 
letters dated in October 2004 and November 2009 satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded, Vazquez-Flores v. Shinseki, No. 2008-7150 (Fed. 
Cir. Sept. 4, 2009); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by the issuance of a fully compliant notification letter 
followed by a re-adjudication of the claim).  Further, the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 
2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 
- (2009).

The duty to assist the Veteran has also been satisfied in 
this case.  The Veteran's service treatment records, VA 
medical treatment records, and identified private medical 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In addition, the Veteran was provided 
with three VA examinations with regard to his bilateral 
hearing loss.  The Veteran has not indicated that he found 
any of the examinations to be inadequate.  38 C.F.R. § 
3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations are adequate, as 
they provide sufficient detail to determine the severity of 
the Veteran's service-connected bilateral hearing loss.  
Moreover, the January 2010 VA examiner described the 
functional loss caused by the Veteran's bilateral hearing 
loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
regarding the issue on appeal has been met.  38 C.F.R. § 
3.159(c)(4).

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function, will 
be expected in all cases.  38 C.F.R. § 4.21 (2009); see also 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

With regard to the Veteran's claim for entitlement to an 
increased rating for bilateral hearing loss, the present 
level of disability is of primary concern.  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, and Table VII.  Table VI 
correlates the average puretone sensitivity threshold, 
derived from the sum of the 1000, 2000, 3000, and 4000 Hertz 
(Hz) thresholds divided by four, with the ability to 
discriminate speech, providing a Roman numeral to represent 
the correlation.  Each Roman numeral corresponds to a range 
of thresholds in decibels and of speech discriminations in 
percentages.  The table is applied separately for each ear to 
derive the values used in Table VII.  Table VII prescribes 
the disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. § 
4.85.  

When the puretone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hz is 55 decibels 
or more, the Roman numeral designation for hearing impairment 
is determined from either Table VI or Table VIa, whichever 
results in a higher number.  Each ear is evaluated 
separately.  38 C.F.R. § 4.86(a).  When the puretone 
threshold is 30 decibels or less at 1000 Hz, and 70 decibels 
or more at 2000 Hz, the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear is 
evaluated separately.  38 C.F.R. § 4.86(b).

By a June 2000 rating decision, service connection for 
bilateral hearing loss was granted, and a 10 percent 
evaluation was awarded under 38 C.F.R. § 4.85, Diagnostic 
Code 6100, effective September 28, 1999.  In September 2004, 
the Veteran filed the present claim for an increased 
evaluation for his service-connected bilateral hearing loss.  
By an April 2005 rating decision, the RO denied the Veteran's 
claim for an increased rating.  In February 2006, the Veteran 
filed a notice of disagreement, and in November 2006, he 
perfected his appeal.  In September 2007, the RO granted an 
increased rating of 20 percent for the Veteran's bilateral 
hearing loss, effective September 21, 2004.

Private treatment records from the Cleveland Clinic 
Foundation from September 2003 through July 2004 are negative 
for any complaints of or treatment for bilateral hearing 
loss.

In October 2004, the Veteran underwent a VA audiological 
examination.  On the audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
25
10
20
50
65

The puretone threshold average was 105 decibels in the right 
ear and 36 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 0 percent in the right 
ear and 84 percent in the left ear.  Acoustic immittance 
testing showed normal middle ear function, bilaterally, with 
the acoustic reflex absent in the right ear and present in 
the left ear.  The diagnosis was profound sensorineural 
hearing loss in the right ear and mild high-frequency 
sensorineural hearing loss in the left ear.

VA treatment records from September 2003 through July 2005 
reveal complaints of and treatment for bilateral hearing 
loss.  A September 2004 record notes the Veteran's complaints 
of dizziness while bending down, tinnitus, and a gradual 
progressive decrease in hearing.  He also noted a problem 
with his hearing aids.  The diagnosis was bilateral 
sensorineural hearing loss with no measurable hearing in the 
right ear and moderate to severe hearing loss above 2000 Hz 
in the left ear with excellent speech discrimination.  Ear 
impressions for hearing aids were taken.  A July 2005 VA 
treatment record reflects that a recent audiological 
evaluation showed a dead right ear and left ear mild to 
severe hearing loss.  Physical examination showed clear and 
normal tympanic membranes.  There was no nystagamus or 
cranial nerve deficits.  The diagnosis was sensorineural 
hearing loss.

An April 2007 VA treatment record reflects that ear 
impressions were taken for new hearing aids.  In May 2007, 
the Veteran underwent another VA audiological evaluation.  On 
the audiological evaluation, puretone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
25
10
10
55
60

The puretone threshold average was 105 decibels in the right 
ear and 34 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 0 percent in the right 
ear and 80 percent in the left ear.  The diagnosis was no 
measurable hearing in the right ear and high frequency 
sensorineural hearing loss in the left ear.

VA treatment records from October 2009 through November 2009 
reveal continued complaints of and treatment for bilateral 
hearing loss.  In October 2009, the Veteran underwent an 
audiological evaluation.  On the audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
30
10
10
55
60

The puretone threshold average was 105 decibels in the right 
ear and 34 decibels in the left ear.  A November 2009 
treatment record notes the Veteran's complaints of reduced 
hearing with the right ear worse than the left, tinnitus, and 
intermittent fullness and pressure in both ears.  The report 
reflects that examination of the right ear showed profound 
sensorineural hearing loss with no response at equipment 
limits.  Word recognition score could not be tested.  
Tympanometry indicated normal middle ear pressure and 
tympanic membrane mobility.  With probe right, ipsilateral 
acoustic reflexes were absent, which was consistent with 
audiometric findings.  Contralateral acoustic reflexes were 
also absent, which was inconsistent with audiometric 
findings.  In the left ear, there was mild rising to normal 
hearing sensitivity through 2000 Hz, then precipitously 
sloping to moderately severe sensorineural hearing loss.  
Word recognition score was excellent.  Tympanometry indicated 
normal middle ear pressure and tympanic membrane mobility.  
With probe left, ipsilateral acoustic reflexes were present 
and contralateral acoustic reflexes were absent, which was 
consistent with audiometric findings.

In support of his claim, the Veteran submitted a private 
audiological evaluation from the Cleveland Clinic.  However, 
the evaluation contains uninterpreted puretone audiometry 
graphs which are not in a format that is compatible with VA 
guidelines and therefore cannot be considered.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (holding that the Board 
may not interpret graphical representations of audiometric 
data). 

In January 2010, the Veteran underwent a VA audiological 
evaluation.  On the audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
25
5
10
55
65

The puretone threshold average was 105 decibels in the right 
ear and 33 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 0 percent in the right 
ear and 84 percent in the left ear.  The diagnosis was 
profound sensorineural hearing loss in the right ear and mild 
high frequency sensorineural hearing loss in the left ear.  
The examiner reported that the Veteran had difficulty in 
understanding the spoken voice unless he was looking at the 
speaker.

The Veteran's hearing loss, as shown in the October 2004 VA 
examination, results in Level XI hearing acuity in the right 
ear and Level II hearing acuity in the left ear.  The 
Veteran's hearing loss, as shown in the May 2007 VA 
examination results in Level XI hearing acuity in the right 
ear and Level III hearing acuity in the left ear.  As shown 
in the October 2009 VA treatment record, the Veteran's 
hearing loss results in Level XI hearing acuity in the right 
ear and Level I hearing acuity in the left ear.  Finally, as 
shown in the January 2010 VA examination, the Veteran's 
hearing loss results in Level XI hearing acuity in the right 
ear and Level II hearing acuity in the left ear.  38 C.F.R. § 
4.85, Table VI.  The assignment of disability evaluations for 
hearing impairment is a purely mechanical application of the 
rating criteria from which the Board cannot deviate.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also 
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria).  With numeric 
designations of XI for the right ear and either I or II for 
the left ear, the point of intersection on Table VII requires 
the assignment of a 10 percent rating under Diagnostic Code 
6100.  With a numeric designation of XI for the right ear and 
III for the left ear, the point of intersection on Table VII 
requires the assignment of a 20 percent rating under 
Diagnostic Code 6100.  Thus, a rating in excess of 20 percent 
is not warranted for the Veteran's bilateral hearing loss 
under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.

The rating criteria provide for rating exceptional patterns 
of hearing impairment under the provisions of 38 C.F.R. § 
4.86.  The Veteran's test results demonstrate a puretone 
threshold of 55 decibels or more at the 1000, 2000, 3000, and 
4000 Hertz levels in his right ear.  While these results 
entitle the Veteran to consideration under C.F.R. § 4.86, 
given that the test results already merit a numeric 
designation of Level XI hearing acuity for his right ear 
hearing loss, which is the highest level available, 
consideration under 38 C.F.R. § 4.86 is moot.  The Veteran's 
left ear hearing loss does not satisfy the criteria as 
exceptional pattern and, consequently, is not similarly 
entitled to consideration under 38 C.F.R. § 4.86.

The Board also considered the holding in Martinak v. 
Nicholson, which requires a VA audiologist to describe the 
functional effects of a hearing loss disability in the 
examination report.  21 Vet. App. at 455-56.  Although the 
October 2004 and May 2007 VA examination reports did not 
include such a discussion, the January 2010 VA examiner 
provided an adequate description of the functional effects of 
the Veteran's hearing loss, noting that the Veteran's hearing 
loss disability caused difficulty understanding the spoken 
word unless the Veteran was looking at the speaker.  See 
Martinak, 21 Vet. App. at 455.  However, based on the current 
audiometric findings, an increased evaluation in excess of 20 
percent for bilateral hearing loss is not warranted.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the Rating Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  

The Board finds that the Veteran's bilateral hearing loss 
disability picture is not so unusual or exceptional in nature 
as to render the ratings for this disorder inadequate.  The 
criteria by which the Veteran's bilateral hearing loss is 
evaluated specifically contemplate the level of impairment 
caused by that disability.  Id.  As demonstrated by the 
evidence of record, the Veteran's hearing loss disability is 
manifested by Level XI hearing acuity in the right ear and 
Level III hearing acuity in the left ear.  See 38 C.F.R. § 
4.85, Table VI.  When comparing this with the hearing acuity 
contemplated by the Rating Schedule, the Board finds that the 
schedular evaluation regarding the Veteran's bilateral 
hearing loss disability is not inadequate.  An evaluation 
greater than 20 percent is provided for certain audiological 
findings but the medical evidence reflects that those 
findings are not present in this case.  Therefore, the 
schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.85; see also VAOPGCPREC 6-96; 61 Fed. Reg. 
66749 (1996).  

For the foregoing reasons, an increased rating greater than 
20 percent for bilateral hearing loss is not warranted at any 
time during the pertinent time period.  38 U.S.C.A. 5110 
(West 2002); see also Hart, 21 Vet. App. 505.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation in excess of 20 percent for service-connected 
bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


